Title: From John Adams to the President of Congress, 15 January 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 15 January 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 29–32. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:234. 
Read in Congress on 19 Nov., this letter consisted of a translation, probably from a French text such as that in the Gazette de Leyde of 9 Jan., of an undated declaration by the States General regarding its accession to the armed neutrality. The States General indicated its determination to adhere to the principles of neutrality that Catherine II set down on 10 March 1780 in her declaration of armed neutrality, for which see John Adams’ letter to the president of Congress, 10 April 1780, and notes (vol. 9:121–126). The Dutch declaration restated the five principles of the armed neutrality virtually unchanged, except that in the third article it specified the treaties between itself and the belligerent powers that would serve to define contraband.
